Opinion issued February 9, 2016




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00985-CV
                            ———————————
                        PABLO G. LOZANO, Appellant
                                         V.
            HOANG BUONOMO AND SAFA KHARSA, Appellees



                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-27307


                          MEMORANDUM OPINION

      Appellant, Pablo G. Lozano, has filed an unopposed motion for dismissal of

his appeal after settling the case. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2),

42.1(a)(1). No other party has filed a notice of appeal and no opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                        2